Citation Nr: 1334482	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  08-20 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an ulcer.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a hiatal hernia.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a psychiatric disability other than posttraumatic stress disorder.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for headaches.

5.  Entitlement to service connection for a stomach disability, to include gastritis.

6.  Entitlement to service connection for a hiatal hernia.

7.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder.

8.  Entitlement to service connection for headaches. 

9.  Entitlement to service connection for posttraumatic stress disorder.

10.  Entitlement to service connection for anemia and dumping syndrome.

11.  Entitlement to a rating in excess of 10 percent prior to May 21, 2012, and in excess of 30 percent since May 21, 2012, for status post thyroidectomy and isthmectomy with scar.

12.  Entitlement to a compensable rating for a fracture of the right thumb.

13.  Entitlement to a compensable rating for bilateral vasectomy with impotence.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) from November 2004 and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied the benefits sought on appeal.  Due to the location of the Veteran's current residence, jurisdiction of the appeal resides with the RO in St. Louis, Missouri.

The Veteran was scheduled for an August 2013 Board hearing in Washington, D.C.  However, in a July 2013 statement, he stated that he was unable to attend the hearing.  Thus, his request for a Board hearing is withdrawn.  38 C.F.R. § 20.704(d) (2012).

With respect to the ulcer claim, although the record does not show that the Veteran has an ulcer, the record does show that he has gastritis.  A change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis, and that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, the analysis must focus on whether the evidence truly amounts to a new claim based on a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history and factual bases that were considered in the prior final rating decision, that the Veteran developed a stomach disability due to service, including the current gastritis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the threshold question of whether new and material evidence has been submitted must be addressed.  In light of the Board's decision to reopen the claim, there is no prejudice to the Veteran from reframing the issue.

Although the RO framed the issues regarding the Veteran's psychiatric disorders individually as situational reaction and generalized anxiety disorder, the Board has combined them into one broader issue as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Board has kept separate the claim for service connection for posttraumatic stress disorder (PTSD).  The RO combined the previously denied claims for a psychiatric disability and headaches.  However, as those disorders are separate and distinct, the Board has separated those issues.

A January 2013 rating decision increased the rating for status post thyroidectomy and isthmectomy with scar to 30 percent effective May 21, 2012.  As that increase does not represent the maximum rating available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a stomach disability, hiatal hernia, psychiatric disability other than PTSD, headaches, and anemia and dumping syndrome, and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  An April 1984 rating decision denied service connection for an ulcer, hiatal hernia, psychiatric disability, and tension headaches.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal. 

2.  The evidence received since the April 1984 decision relates to unestablished facts necessary to substantiate the claims for service connection for a stomach disability, a hiatal hernia, a psychiatric disability, and tension headaches, and raises a reasonable possibility of substantiating those claims.  

3.  The preponderance of the evidence is against a finding that the Veteran has PTSD, or has had PTSD during or contemporary to the pendency of the claim.

4.  The Veteran's surgical scar associated with the thyroidectomy and isthmectomy has not been manifested by any of the characteristics of disfigurement at any time during the rating period.  

5.  Prior to May 21, 2012, although the Veteran's status post thyroidectomy and isthmectomy had been manifested by fatigability and constipation, it was not shown to have been manifested by mental sluggishness.

6.  Since May 21, 2012, although the Veteran's status post thyroidectomy and isthmectomy has been manifested by mental disturbance, it has not been manifested by muscular weakness and weight gain.

7.  The Veteran's fracture of the right thumb has not been manifested by favorable ankylosis of the thumb.

8.  The Veteran's bilateral vasectomy with impotence has not been manifested by deformity of the penis.


CONCLUSIONS OF LAW

1.  The April 1984 rating decision, which denied the claims for service connection for an ulcer, a hiatal hernia, a psychiatric disability, and tension headaches, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  New and material evidence has been received since the April 1984 rating decision to reopen the previously denied claims for service connection for a stomach disability, a hiatal hernia, a psychiatric disability, and tension headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).

4.  The criteria for a rating in excess of 10 percent prior to May 21, 2012, and in excess of 30 percent since May 21, 2012, for status post thyroidectomy and isthmectomy with scar have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.119, Diagnostic Code 7903 (2013); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

5.  The criteria for a compensable rating for a fracture of the right thumb have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5224 (2013).

6.  The criteria for a compensable rating for bilateral vasectomy with impotence have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Because of the favorable determination with respect to the claims to reopen, no further discussion of the duties to notify and assist is needed.  

With respect to the claims for service connection for PTSD and increased ratings for status post thyroidectomy and isthmectomy with scar, a fracture of the right thumb, and bilateral vasectomy with impotence, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was notified in a July 2005 letter of the criteria for establishing an increased rating, the evidence required, and his and VA's respective duties for obtaining evidence.  He was notified in a March 2006 letter of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Those letters addressed all notice elements and predated the initial adjudication by the RO in June 2006.  

Next, VA has a duty to assist the Veteran in the development of the claims.  That duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with numerous examinations to determine the nature and severity of his disabilities.  38 C.F.R. § 3.159(c)(4) (2013).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision on the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria. 

Although an examination or opinion was not obtained in connection with the claim for service connection for PTSD, the Board finds that VA was not under an obligation to provide one, because is not necessary to make a decision on the claim, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2013). 

In this case, there is no competent evidence that the Veteran currently has PTSD.  Although the record contains several psychiatric diagnoses, PTSD is not one of them.  Thus, an examination or opinion was not necessary.

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 201e).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the newly presented evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

In this case, the claims for service connection for an ulcer, a hiatal hernia, a psychiatric disability, and tension headaches were originally denied in an April 1984 rating decision.  The ulcer claim was denied because there was no evidence of the disability in service, no current evidence of the disability, and no evidence of a link between any current disability and service.  The hiatal hernia claim was denied because, although there was evidence of a current disability, there was no evidence of the disability in service or of a link between the disability and service.  The psychiatric disability and headache claims were denied because, although there was evidence of psychiatric problems and headaches in service, and post-service diagnoses of generalized anxiety disorder and tension headaches, there was no evidence of a link between either disability and service.  The RO also noted that the headaches manifested in service only during the time of the situational anxiety.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following the decision that would have been pertinent to the issue.  38 C.F.R. § 3.156(b) (2013).  Thus, the decision became final.  

The Veteran claims that he has had stomach problems since service.  A December 2004 letter from a former shipmate indicates that the Veteran had chronic stomach problems during service for which he took antacids.  Although the record does not show that the Veteran currently has an ulcer, a March 2010 VA report of an EGD (esophagogastroduodenoscopy) shows that he has mild chronic gastritis.  The Board also observes that his stomach problems reasonably include his hiatal hernia. 

Presuming the credibility of the new evidence, the record now indicates that the Veteran's stomach problems may have been chronic during service and the hiatal hernia and gastritis diagnosed after service may be related to those problems.  The evidence is new, not cumulative, and relates directly to unestablished facts necessary to substantiate the claims.  Thus, as new and material evidence has been received, the claims for service connection for a stomach disability, to include gastritis, and hiatal hernia are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).  

The Veteran now claims that his psychiatric disability is secondary to his service-connected status post thyroidectomy and isthmectomy with scar.  A February 2005 letter from a private physician indicates that the Veteran's multiple medical disorders, including history of thyroid cancer and hypothyroidism, are intertwined with and complicating his psychiatric disability.  

Presuming the credibility of the new evidence, the record now indicates that his psychiatric disability may have been caused or aggravated by his service-connected status post thyroidectomy and isthmectomy with scar.  The evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a psychiatric disability other than PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).  

The Veteran claims that he has had headaches since service.  A December 2004 letter from a former shipmate indicates that the Veteran had chronic headaches during service for which he took aspirin.  

Presuming the credibility of the evidence, the record now indicates that his headaches may have been chronic during service.  The evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).  

Service Connection for PTSD

The Veteran claims that he has PTSD due to traumatic experiences in service.  

Initially, the Board notes that the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a psychiatric disability is also on appeal.  However, the disabilities included in that issue do not involve PTSD.  Moreover, as will be seen below, the evidence does not show that the Veteran has PTSD.  Thus, the Board will proceed with the issue of entitlement to service connection for PTSD.

After a careful review of the evidence, the Board finds that the Veteran currently does not have PTSD.  None of the VA or private medical records shows a diagnosis of PTSD.  A September 2007 VA treatment note show a diagnosis of rule out PTSD and subsequent treatment notes only show diagnoses of mood disorder and anxiety.  To the extent that the Veteran himself claims that he has PTSD, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing himself with a psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the absence of evidence of a current disability, service connection for PTSD is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Accordingly, the Board finds that service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  However, the Board should consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994). 

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling.  Rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When rating a loss of a range of motion, consideration is given to the degree of functional loss caused by pain.  When the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional loss are to be portrayed in terms of the degree of additional range of motion loss due to pain on use, or other factors limiting function, or during flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In every instance where the Schedule for Rating Disabilities does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013). 

The Veteran filed a claim for increased ratings in November 2004.

Status Post Thyroidectomy and Isthmectomy with Scar

The Veteran's status post thyroidectomy and isthmectomy with scar has been rated under Diagnostic Code 7903.  38 C.F.R. § 4.119 (2013).  The disability has been assigned a 10 percent rating prior to May 21, 2012, and a 30 percent rating since May 21, 2012.  

Under Diagnostic Code 7903, hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness warrants a 100 percent rating.  Hypothyroidism with muscular weakness, mental disturbance, and weight gain warrants a 60 percent rating.  Hypothyroidism with fatigability, constipation, and mental sluggishness warrants a 30 percent rating.  Hypothyroidism with fatigability, or requiring continuous medication for control warrants a 10 percent rating.  38 C.F.R. § 4.119 (2013).  

During a December 2005 VA examination, the Veteran reported taking thyroid hormone and complained of fatigue.  Examination showed him to be anxious without any acute distress with a depressed mood and blunt affect.  His memory was intact.  He had poor social interaction.  He was alert.  He had fair judgment.  He denied suicidal and homicidal ideations, myocardial infarction, chest pain, palpitations, dizziness, and syncopal attack.  He complained of chronic constipation that started after the Nissen fundoplication.  He denied diarrhea, nausea, and vomiting.  He denied hoarseness of voice.  He had dysphagia due to the Nissen fundoplication.  He reported preferring cold and being intolerant of heat.  He reported losing weight.  Extraocular muscles were intact.  There was an incision in the front of his neck.  Muscle strength was 5/5 in all extremities.  He had a fine tremor of both hands.  Deep tendon reflexes were 2+, knee jerks were 2+, and sensation was intact in all extremities.  The examiner provided a diagnosis of hypothyroidism status post thyroidectomy on thyroxin replacement therapy.  The examiner noted that the Veteran was independent in his activities of daily living.  

During a January 2008 VA examination, the Veteran reported taking thyroid hormone.  Examination showed a well-developed male in no acute distress.  There was a well-healed smooth 3.5 inch by 0.25 inch surgical scar in the front of his neck that was nontender and without erythema, adherence to underlying tissue, or keloid formation.  The examiner noted that there was no evidence of recurrent cancer, that the Veteran was independent in his activities of daily living, and that there were no disabilities related to the thyroid cancer that would interfere with the Veteran's ability to work.  

During a March 2010 VA scars examination, the Veteran denied any treatment or problem associated with the surgical scar, and denied any limitation on his ability to perform his duties while employed.  He reported being independent in his activities of daily living.  Examination showed a 7 centimeters by 0.1 centimeter scar on the front of his neck that was superficial, well-healed, normally pigmented, smooth, flat, and stable without adherence to underlying tissue.  He denied any pain.  The scar did not cause any limitation of motion of the jaw or neck.  There was no crusting, scaling, or inflammation.  There was no disfigurement or asymmetry of features.  There was no muscle loss or edema.

During a later March 2010 VA examination, the Veteran reported taking thyroid hormone and being asymptomatic.  Other than the surgical scar, and a slight limp, there were no abnormalities on examination.  The examiner noted that there was no evidence of recurrent cancer, and commented that there were no disabilities related to the thyroid that would interfere with the Veteran's ability to work.

During a March 2011 VA examination, the Veteran reported taking thyroid hormone and having a history of anemia requiring iron supplements and some constipation for the past several years.  He reported being unable to stand the heat.  Examination showed a well-developed male in no acute distress with a normal gait.  Extraocular muscles were intact.  There was a well-healed hypopigmented 8 centimeters by 2 millimeter scar with no ulceration, crusting, weeping, bleeding, tenderness or pain, or adherence to underlying tissue.  There was no associated muscle loss and the scar did not cause any functional impairment or decrease in range of motion.  Cranial nerves were intact.  Motor and sensory examination was normal.  Reflexes were 2+ and equal throughout.  The examiner noted that there was no evidence of recurrent cancer, and that the Veteran's thyroid condition did not cause any impairment in his activities of daily living or employability.

During a May 2012 VA examination, the Veteran reported taking thyroid hormone and being lethargic and always hot.  The examiner indicated that the Veteran had hyperthyroidism that was causing emotional instability and heat intolerance.  The examiner indicated that the Veteran had hypothyroidism that was causing fatigability, constipation, and mental disturbances.  The examiner indicated that the Veteran had hyperparathyroidism that was causing constipation.  The examiner indicated that the Veteran had hypoparathyroidism but that the condition was not currently causing any symptoms.  Examination of the eyes was normal.  Deep tendon reflexes were normal throughout.  The examiner indicated that the Veteran's thyroid condition did not impact his ability to work.  A photograph of the neck area confirmed the presence of a scar as previously described.

VA treatment notes show that the Veteran was being treated with thyroid hormone for hypothyroidism with no recurrence of cancer and no complaints.  Although a March 2006 VA treatment note shows that the Veteran was still feeling sluggish, that appears to have been due to a decrease in the thyroid hormone level during an October 2005 hospitalization for gastrointestinal problems.  The October 2005 note shows that the level was decreased and the March 2006 note shows that the level was resumed.

Initially, although the Veteran's disability has resulted in a surgical scar, the Board finds that the scar is not compensable under the rating criteria.  The rating criteria pertaining to scars were revised effective October 23, 2008.  However, those changes only apply to claims filed on or after that date or when the veteran has specifically requested consideration under the new criteria, neither of which applies in this case.  Thus, the Board will only consider the rating criteria in effect prior to October 23, 2008.

Under Diagnostic Code 7800 for disfigurement of the head, face, or neck, one characteristic of disfigurement warrant a 10 percent rating.  38 C.F.R. § 4.118 (2008).  The eight characteristics of disfigurement are:  (1) Scar 5 or more inches (13 or more centimeters) in length, (2) Scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) Surface contour of scar elevated or depressed on palpation, (4) Scar adherent to underlying tissue, (5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118 (2008).  

However, the examinations of record do not show that the scar has any of the characteristics of disfigurement.  The January 2008 examination found the scar to be 0.875 square inches (3.5 by 0.25 inch) and the March 2011 examination found the scar to be 1.6 square centimeters (8.0 by 0.2 centimeters).  Thus, the scar is less than six square inches (39 square centimeters).  The scar has not been elevated or depressed on palpation, as indicated by it being flat by the March 2010 examiner, or adherent to underlying tissue.  Thus, a separate compensable rating for the surgical scar is not warranted under Diagnostic Code 7800.

With respect to the status post thyroidectomy and isthmectomy, prior to May 21, 2012, the Veteran's disability had been manifested by fatigability and a requirement of continuous medication for control, which meet the criteria for a 10 percent rating under Diagnostic Code 7903.  

However, he has also complained of constipation.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that clearly shows such a distinction.  Mittleider v. West, 11 Vet. App. 181 (1998).  Although the record indicates that the constipation began after surgery for esophagitis and hiatal hernia, and worsened with the start of iron supplements for iron deficiency anemia, the May 2012 examiner indicated that the constipation is a symptom of the service-connected disability.  Resolving doubt in the Veteran's favor, the Board finds that the constipation is a symptom of his service-connected disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that the constipation had not been attributed to the Veteran's service-connected disability until the May 2012 examination, but the Board finds that some degree of the constipation was attributable to the service-connected disability prior to the date of that examination.  Thus, the Board finds that the Veteran's disability was manifested by constipation prior to May 21, 2012.  

The remaining question is whether the Veteran's disability was manifested by mental sluggishness prior to May 21, 2012, to warrant a higher 30 percent rating.  VA medical records show complaints of limited memory and concentration at times but examinations found memory and concentration to be intact.  The Veteran reported poor attention and concentration during an April 2011 VA psychiatric examination, but examination showed intact memory and cognitive functioning.  Moreover, the May 2012 examiner specifically indicated that the Veteran did not have mental sluggishness.  Although that evidence is outside of the time period in question, it still provides guidance as to the presence of mental sluggishness prior to the date of that examination.  Considering the above evidence, the Board finds that the Veteran's disability was not manifested by mental sluggishness prior to May 21, 2012.  Thus, the criteria for a 30 percent rating, which requires mental sluggishness, were not met.  Therefore, a rating in excess of 10 percent for status post thyroidectomy and isthmectomy with scar prior to May 21, 2012 is not warranted.

The Board notes that the Veteran complained of feeling sluggish in March 2006.  However, as noted, that appears to have been due to a decrease in the thyroid hormone level during an October 2005 hospitalization for gastrointestinal problems.  Thus, even if that sluggishness was referring to mental sluggishness, it was only temporary due to a decrease in medication and not reflective of the Veteran's overall disability picture while on the proper dosage of medication.  Furthermore, because of the temporary and transient nature, the Board finds that no staged rating is warranted for that period.

The Board has also considered whether any other applicable rating criteria may enable a higher rating prior to May 21, 2012.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  Diagnostic Code 7900 for hyperthyroidism provides for a 30 percent rating when the disability is manifested by tachycardia, tremor, and increased pulse pressure or blood pressure.  Although the August 2005 examination noted a tremor, there is no evidence of tachycardia or increased pulse pressure or blood pressure.  Diagnostic Code 7904 for hyperparathyroidism provides for a 60 percent rating when the disability is manifested by gastrointestinal symptoms and weakness.  Although the Veteran has gastrointestinal symptoms, the record shows that they are due to nonservice-connected disabilities.  Moreover, there is no evidence of weakness.  Lastly, Diagnostic Code 7905 for hypoparathyroidism provides for a 60 percent rating when the disability is manifested by marked neuromuscular excitability, or paresthesias (of arms, legs, or circumoral area), and either cataract or evidence of increased intracranial pressure.  However, there is no evidence of any of those manifestations.

Since May 21, 2012, the date of the most recent VA examination, the Veteran's status post thyroidectomy and isthmectomy has been manifested by mental disturbance but not by muscular weakness and weight gain.  After reviewing the claims file and examining the Veteran, the May 2012 examiner indicated that the Veteran had mental disturbances but not muscular weakness or weight gain due to his thyroid condition.  VA treatment notes since the examination also do not indicate muscular weakness or weight gain due to his thyroid condition.  Thus, a higher 60 percent rating is not warranted under Diagnostic Code 7903.

The Board has also considered whether any other applicable rating criteria may enable a higher rating since May 21, 2012.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  Diagnostic Code 7900 for hyperthyroidism provides for a 60 percent rating when the disability is manifested by emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  Although the May 2012 examiner indicated that there was emotional instability and fatigability, the examiner indicated that there was no tachycardia or increased pulse pressure or blood pressure.  Diagnostic Code 7904 for hyperparathyroidism provides for a 60 percent rating when the disability is manifested by gastrointestinal symptoms and weakness.  Again, the record shows that the Veteran's gastrointestinal symptoms are due to nonservice-connected disabilities, and the examiner indicated that there was no weakness under the section specific for the hyperparathyroid condition.  Lastly, Diagnostic Code 7905 for hypoparathyroidism provides for a 60 percent rating when the disability is manifested by marked neuromuscular excitability, or paresthesias (of arms, legs, or circumoral area) plus either cataract or evidence of increased intracranial pressure.  However, the examiner indicated that none of the above was present. 

The Board notes the assertion of the Veteran's representative in the August 2013 brief presentation that the May 2012 examiner noted that the Veteran had hypoparathyroid endocrine dysfunction but failed to note any symptoms associated with the dysfunction.  However, the Board notes that the examiner did not fail to note any symptoms.  Rather, the examiner indicated that the condition was not currently causing any symptoms.  The representative also noted the complex nature of the Veteran's disability and requested another examination with a physician who specialized in thyroid conditions.  However, the Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999).  Moreover, the representative did not cite any specific limitation regarding the examiner's competency and the Board is unable to find a lack of competence in the examination report presented.  Thus, the Board finds that examiner and examination competent evidence.

In conclusion, a rating in excess of 10 percent prior to May 21, 2012, and in excess of 30 percent since May 21, 2012, for status post thyroidectomy and isthmectomy with scar is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Fracture of the Right Thumb

The Veteran's fracture of the right thumb has been assigned a 0 percent rating under Diagnostic Code 5299-5224.  38 C.F.R. § 4.71a (2013).  Thus, his disability has been rated by analogy under Diagnostic Code 5224 for ankylosis of the thumb.  38 C.F.R. §§ 4.20, 4.27, 4.97 (2013).  Under that diagnostic code, unfavorable ankylosis of the thumb warrants a 20 percent rating and favorable ankylosis of the thumb warrants a 10 percent rating.  

The service medical records show that he suffered a nondisplaced fracture of the right thumb that was treated with a splint.  A March 1975 VA examination report shows that the fracture involved the distal phalanx.

A December 2005 VA examination report shows the Veteran's complaints of a little aching in damp or cold weather for which he took acetaminophen.  He noted that the flare-ups were mild.  He denied swelling and heat.  He reported being independent in his activities of daily living.  Examination showed that he was able to oppose all fingers with his thumb.  There was no flexion deformity or ankylosis of the thumb joint.  Repetitive motion did not change range of motion.  X-rays showed a small fracture fragment in the dorsal lateral soft tissues proximal to the interphalangeal joint, but no other abnormalities.  Although the examiner was unable to estimate the additional loss of range of motion during a flare-up, the examiner noted that there was no objective evidence of weakness, incoordination, fatigue, or lack of endurance of the thumb.  The examiner concluded that the Veteran's old fracture of the right thumb was relatively asymptomatic.

During a December 2007 VA examination, the Veteran complained of increasing discomfort, losing his grip, and a deterioration of his writing.  He also complained of increasing pain during the winter that he described as a dull, achy pain.  He rated his flare-ups of pain as a 7 out of 10 and needing Tylenol.  He also reported mild swelling and stiffness.  He reported being independent in his activities of daily living.  Examination showed that he was able to touch all fingers with his thumb and had a functional grip, although it was weaker than the left.  Repetitive motion did not change range of motion.  X-rays showed mild degenerative changes of the proximal interphalangeal joint of the thumb, but no other abnormalities.  Although the examiner noted that there could be a significant change in range of motion during a flare-up, the examiner was unable to estimate the additional loss of range of motion.  

Although the Veteran underwent a VA examination in March 2011, the report of that examination indicates that there was confusion as to whether the left or right thumb was to be evaluated.  Thus, the Board finds that the findings of that examination are not valid evidence because of that uncertainty and confusion.

During a May 2012 VA examination, the Veteran denied having any problems with the thumb since the in-service injury other than pain when the weather was cold and with prolonged writing.  He denied flare-ups of pain.  Examination showed no limitation of motion or evidence of painful motion of the thumb.  Repetitive motion did not change range of motion.  The Veteran was able to oppose the thumb and there was no gap between the thumb pad and fingers after repetitive testing.  The examiner indicated that there was no functional loss or functional impairment of the thumb.  Grip strength was 5/5.  There was no ankylosis of the thumb.  X-rays continued to show mild degenerative changes of the proximal interphalangeal joint of the thumb.  Although the examiner noted that there could be further pain, limitation of range of motion, and reduced functional capacity during a flare-up, the examiner was unable to estimate the additional loss of range of motion.  

Considering the above evidence, although the Veteran's fracture of the right thumb may result in pain, weakness, and swelling, the Board finds that it has not resulted in ankylosis of the thumb.  Even considering any additional functional limitation due to pain or weakened motion, the findings do not indicate that he has ankylosis of the thumb, even during a flare-up.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, repetitive range of motion testing during examinations has not shown any additional loss of range of motion.  The Veteran himself has also never indicated that he suffers from any ankylosis of the thumb.  Thus, the Board finds that a compensable rating is not warranted under Diagnostic Code 5224 for favorable ankylosis.

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  Diagnostic Code 5228 provides for a 10 percent rating for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  However, the evidence of record does not show that there is such limitation of motion of the Veteran's thumb.  The Veteran has been able to oppose the thumb to fingers at the examinations.  Diagnostic Code 5003 for degenerative arthritis provides for a 10 percent rating for each major joint or group of minor joints affected by limitation of motion when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes.  However, as the Veteran's disability only involves arthritis of one minor joint, the proximal interphalangeal joint of the thumb, a compensable rating is not warranted under those criteria, because a group of minor joints is not affected, only a single minor joint.  Diagnostic Code 5003 also provides for a 10 percent in the absence of limitation of motion with x-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  However, as the Veteran's disability does not involve two or more minor joint groups, a compensable rating is not warranted under those criteria.

In conclusion, a compensable rating for a fracture of the right thumb is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Vasectomy with Impotence

The Veteran's bilateral vasectomy with impotence has been assigned a 0 percent rating under Diagnostic Code 7599-7522.  38 C.F.R. § 4.115b (2013).  Thus, his disability has been rated by analogy under Diagnostic Code 7522 for deformity of the penis.  38 C.F.R. §§ 4.20, 4.27, 4.97 (2013).  Under that diagnostic code, deformity of the penis with loss of erectile power warrants a 20 percent rating.  

Initially, the Board notes that the Veteran has been granted special monthly compensation for the loss of use of a creative organ, effective June 24, 1975.  Thus, the only question is whether he is entitled to a compensable rating under any other diagnostic code, including Diagnostic Code 7522.

During a December 2005 VA examination, the Veteran reported having occasional erections but not being able to have intercourse, and denied any urinary problems.  Examination showed a normal penis.

During a January 2008 VA examination, the Veteran reported no problems with erectile dysfunction, incontinence, or any other urinary problems.  He noted that he has not engaged in sexual activity since the vasectomy because his wife developed emotional problems related to the fact that they were unable to have more children and refused.  Examination showed a normal penis.

During a March 2010 VA examination, the Veteran reported no problems with erectile dysfunction, urinary frequency, or incontinence, but noted slight urinary hesitancy.  Examination showed a normal penis.

During a May 2012 VA examination, the Veteran reported no complications related to the vasectomy.  Examination showed that the penis was normal.

Considering the above evidence, although the Veteran's bilateral vasectomy may be manifested by loss of erectile power, it is not manifested by deformity of the penis to warrant a 20 percent rating under Diagnostic Code 7522.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  The Board observes that the Veteran's slight urinary hesitancy does not warrant a separate compensable rating.  Even if it were considered as obstructed voiding, there is no evidence of a stricture or the need for periodic dilatations to warrant a 10 percent rating under the regulations pertaining to obstructed voiding.  38 C.F.R. § 4.115a (2013). 

In conclusion, a compensable rating for bilateral vasectomy with impotence is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board must also determine whether the schedular rating are inadequate, thus requiring a referral of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities.  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected thyroid, right thumb, and bilateral vasectomy disabilities, but the medical evidence shows that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  Moreover, the Veteran has been granted special monthly compensation due to the vasectomy.  As the rating schedule is adequate to rate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

New and material evidence having been received, the previously denied claim for service connection for a stomach disability, to include gastritis, is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the previously denied claim for service connection for a hiatal hernia is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the previously denied claim for service connection for psychiatric disability other than PTSD is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the previously denied claim for service connection for headaches is reopened.  To that extent only, the appeal is granted.

Service connection for PTSD is denied.

A rating in excess of 10 percent prior to May 21, 2012, and in excess of 30 percent since May 21, 2012, for status post thyroidectomy and isthmectomy with scar is denied.

A compensable rating for a fracture of the right thumb is denied.

A compensable rating for bilateral vasectomy with impotence is denied.


REMAND

The Board finds that further development is needed on the reopened claims for service connection and the claim for a TDIU.

The Veteran claims that he developed stomach problems, anxiety, and headaches during service.  He also claims that his current psychiatric disability was caused or aggravated by his service-connected status post thyroidectomy and isthmectomy.

The service medical records do not show any complaints or findings of an ulcer but they show complaints of stomach cramps for the past day in August 1971 that was treated with medication and complaints of diarrhea for the past two days in April 1973 that was diagnosed as gastroenteritis.  

After service, in May 1980, within seven years of discharge, he complained of continuing burning in the epigastric area that was treated with Mylanta and Maalox, and was to be evaluated for peptic ulcer disease.  A September 1980 hospital discharge report shows that he underwent a Nissen fundoplication, vagotomy, and pyloroplasty.  The report also shows that a June 1980 EGD found moderate to severe esophagitis with an early ring formation in the distal esophagus and a small hiatal hernia but no peptic ulcer.  More recently, a March 2010 EGD shows that he has mild chronic gastritis.  

A December 2004 letter from a former shipmate indicates that the Veteran had chronic stomach problems during service for which he took antacids.  

Considering the above evidence, the Veteran should be provided a VA examination to determine whether his status post esophagitis and hiatal hernia, and more recently gastritis, had their onset in or are related to service.  Further, a June 1982 VA treatment note indicates that he was having occasional dumping syndrome following the surgery for his esophageal stricture and hiatal hernia.  Thus, an opinion on whether his anemia and dumping syndrome are related to that surgery should also be obtained.

The service medical records show that in January 1967 he complained of headaches for the past five months.  The examiner noted that the Veteran had a tension headache type syndrome.  Pain medication was renewed.  During an August 1967 examination, the Veteran reported having frequent or severe headaches, and the examiner noted that the Veteran had a history of tension headaches in the past.  

After service, he complained of frequent headaches and a stiff neck during an October 1976 VA examination, just three years after discharge.  A June 1982 VA treatment note shows complaints of chronic headaches for the past 10 to 11 years often  associated with anxiety.  A June 1982 consult report shows a 17-year history of tension headaches that occurred mainly in the back of the head at the neck, that an evaluation of EMG levels showed elevations in the trapezius muscles especially during standing and walking, and that he would be taught to relax while walking and standing.  VA treatment notes continue to show complaints of headaches.

A December 2004 letter from a former shipmate indicates that the Veteran had chronic headaches during service for which he took aspirin.  

Considering the above, the Veteran should be provided a VA examination to determine whether a headache disability had its onset in or is related to service.  As the record indicates that his headaches may be associated with his psychiatric disability, an opinion on that matter should also be obtained.

The service medical records show that he was referred to the psychiatric clinic in January 1967 for complaints of a situational problem that was causing increasing anxiety.  The examiner noted that the Veteran was experiencing marked difficulties in Nuclear Power School that were described as adolescent conflicts concerning the acceptance of certain responsibilities.  The examiner noted that the Veteran had a history of marked dependency with passive-dependent patterns and was in the midst of a situational reaction that required support for appropriate decision making.  The examiner noted that the Veteran would be seen in the psychiatric clinic for such support which would include a recommendation for retention in Nuclear Power School with appropriate administrative intervention as needed.  The examiner noted that medication was not needed at that time.

After service, he reported a history of stress-related headaches in June 1982.  He complained of such headaches during the October 1976 VA examination.  During a January 1984 VA examination, he complained of extreme nervousness and tension.  A March 1984 consultation report shows a history of always being tense and on edge, especially with his work in the Navy, and a diagnosis of generalized anxiety disorder.  VA treatment notes show diagnoses of depression, anxiety, depressive disorder, and mood disorder.  

In a February 2005 letter, a private physician stated that the Veteran had been under her psychiatric care for ten years and noted diagnoses of psychosis, somatization disorder, and panic disorder.  The physician indicated that the Veteran's multiple medical disorders, including his service-connected status post thyroidectomy and isthmectomy, were intertwined with and complicating his psychiatric disability.  

He was provided a VA examination in April 2011 at which time he was diagnosed with bipolar disorder and obsessive compulsive disorder.  The examiner noted that the Veteran had been treated since 1997 for anxiety and depressive disorder.  In a March 2012 report, another examiner reviewed the Veteran's claims file and opined that the Veteran's current psychiatric disorders were not related to and did not represent a progression of the anxiety symptoms that were documented during service.  The examiner noted that the first post-service documentation of psychiatric problems was the 1984 VA examination report.

While the Board acknowledges the opinion of the March 2012 VA examiner, that opinion was based in part on the lack of psychiatric treatment after service.  In that regard, the Veteran has provided competent lay statements indicating a history of psychiatric problems since service.  There is also no indication that the examiner considered the Veteran's history of tension headaches, which appear to be related to anxiety, and documented as early as October 1976.  Further, there is no indication that the examiner considered the February 2005 letter from the private physician indicating that the Veteran's service-connected status post thyroidectomy and isthmectomy is aggravating his psychiatric disorders.  Therefore, the Veteran should be scheduled for an examination for an opinion that considers that evidence.

Prior to the examinations, any outstanding VA medical records should be obtained.  The record contains treatment notes from the Jackson VA Medical Center (VAMC) through December 2012.  Therefore, any treatment notes since that time should be obtained.

As the remand of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Jackson VAMC since December 2012.

2.  Then, schedule the Veteran for a VA examination to determine whether there is any relationship between his status post esophagitis and hiatal hernia, and more recently gastritis, and his period of active service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that esophagitis, hiatal hernia, or gastritis had its onset in or is causally related to service.  In providing the opinion, the examiner should consider the competent lay statements by the Veteran and a former shipmate indicating a history of stomach problems during and since service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that anemia and dumping syndrome are causally related to the Nissen fundoplication, vagotomy, and pyloroplasty.  The examiner should provide a rationale for all opinions expressed.  The examiner should review the claims folder and the examination report should note that review.

3.  Also, schedule the Veteran for a VA examination to determine whether there is any relationship between his headaches and his period of active service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches had their onset in or are causally related to service.  In rendering the opinion, the examiner should consider the service treatment records showing complaints of headaches for five months, the October 1976 VA examination report showing complaints of frequent headaches, and the competent lay statements by the Veteran and a former shipmate indicating a history of headaches during and since service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the headaches are causally related to a psychiatric disability.  The examiner should provide a rationale for all opinions expressed.  The examiner should review the claims folder and the examination report should note that review.

4.  Then, schedule the Veteran's for an examination to determine whether a psychiatric disability is related to service.  The examiner must review the claims file and must note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disability had its onset in or is causally related to service.  The examiner should consider the Veteran's competent lay statements indicating a history of psychiatric problems since service, to include a history of tension headaches that may be related to anxiety.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disability was caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability, to include status post thyroidectomy and isthmectomy.  The examiner should consider the February 2005 letter from the private physician indicating that the Veteran's status post thyroidectomy and isthmectomy is aggravating his psychiatric disorders.  The rationale for the requested opinions should be provided.

5.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


